The transcript of the record discloses no final judgment and therefore the writ of error is without foundation and should be dismissed.
The bill of exceptions is without force and effect as it appears to have been made up and presented after the expiration of the time allowed in an order made during the term of the court at which motion for new trial was made and denied. It does not appear to have been made up in pursuance of a final judgment.
The order of the court made after adjournment of the term extending the time in which to make up and present bill of exceptions was without authority of law.
The writ of error is dismissed.
Dismissed.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur. *Page 488